Citation Nr: 0945394	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1954 to August 1956. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).



The evidence of record contains a current diagnosis of 
bilateral hearing loss.  

The Veteran's service treatment records are not available and 
are presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.

The Veteran contends that his service duties exposed him to 
noise, including small arms, grenades, 90mm tank cannons, and 
armored vehicle engines which caused his current hearing 
disabilities.  The Veteran's Form DD 214 reflects that his 
military occupational specialty was as a Track Vehicle 
Mechanic and that he was assigned to an armored cavalry unit.  
The Veteran's contentions as to noise exposure appear to be 
credible.  [The record also shows that the Veteran had 
significant occupational noise exposure, having worked as a 
machinist for 30 years.]  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [finding that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the exact nature of the 
claimed bilateral hearing loss and tinnitus and the 
relationship, if any, between these disabilities and the 
Veteran's military service.  These questions must be 
addressed by an appropriately qualified medical professional.  
A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [noting that a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].




	(CONTINUED ON NEXT PAGE)





Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	VBA should arrange for an appropriate 
medical specialist to review the 
Veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether it is as likely as not 
that the Veteran's bilateral hearing 
loss and/or tinnitus were incurred 
during active duty.  If audiological or 
other examination of the Veteran is 
deemed to be necessary by the reviewing 
specialist, this should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should then readjudicate 
the issues of entitlement to service 
connection for bilateral hearing loss 
and tinnitus.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



